Citation Nr: 1818222	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-13 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Army from January 2002 to April 2002, January 2004 to May 2004, April 2006 to September 2007, with additional Reserve service with the Tennessee Army National Guard (ARNG) from November 2003 to July 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO), which denied service connection for obstructive sleep apnea, to include as secondary to service-connected PTSD.  

The Veteran testified before the undersigned Veterans Law Judge in a May 2014 Travel Board hearing.  A copy of the hearing transcript has been associated with the claims file.

The Board previously remanded the appeal in December 2014 for a VA medical opinion to address whether diagnosed obstructive sleep apnea was secondary to service-connected PTSD.  While this was accomplished, the Board again remanded the appeal for an additional VA medical opinion as to whether diagnosed obstructive sleep apnea was directly related to active service.  Substantial compliance was achieved with prior remand directives and the finds that it may proceed with further appellate adjudication at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed obstructive sleep apnea. 

2.  The evidence does not establish a nexus between currently diagnosed obstructive sleep apnea and service.

3.  Obstructive sleep apnea is not shown to be secondary to service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea, to include as secondary to service-connected PTSD, have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide veterans with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2017); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued April 2010 preadjudicatory notice letter to the Veteran which met the VCAA notice requirements in reference to a claim of entitlement to service connection for obstructive sleep apnea on a direct basis.  The Board notes that after the May 2010 rating decision, which denied service connection for obstructive sleep apnea, the Veteran clarified in his July 2010 notice of disagreement that he was also claiming service connection for obstructive sleep apnea as secondary to service-connected PTSD.  While the April 2010 VCAA notice letter did not include a statement of the conditions necessary to satisfy a claim for secondary service connection, the error was non-prejudicial as the Veteran received a statement of the case in April 2012 for the claim of entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected PTSD.  Further, neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duty to notify in this case.  Therefore, the Board finds that VA has satisfied its duty to notify the Veteran regarding the Veteran's claim on appeal.  38 U.S.C. § 5103 (2012).

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence in reference to the Veteran's claim on appeal.  38 U.S.C. 
§ 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The information and evidence that has been associated with the claims file includes service treatment records, military personnel records, VA treatment records, VA examinations and a Travel Board hearing transcript.  The Veteran was afforded VA examinations and medical opinions in May 2015 and July 2017.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations to address the Veteran's disabilities has been met.  38 C.F.R. § 3.159(c)(4) (2017).  

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017).

Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
 §§ 1110, 1131(2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253   (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017). In addition, a veteran is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310(b) provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.  These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  38 U.S.C. § 1154(a) (2012); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2017).  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that his obstructive sleep apnea is secondary to his service-connected PTSD.  VA treatment records show that the Veteran has currently diagnosed obstructive sleep apnea, as diagnosed by sleep study in June 2009. 

The Board finds that obstructive sleep apnea was diagnosed post-service in June 2009 and was not incurred in or caused by service.  Service treatment records do not include complaints, treatment or a diagnosis of obstructive sleep apnea.  Within a May 2014 Travel Board hearing, the Veteran testified that he was not aware that his sleep apnea started in service but, rather, believed that it was related to his service-connected PTSD.  In a July 2010 statement, the Veteran's former spouse, an EMT, indicated that the Veteran had issues with sleeping in November 2006, when he was home on R&R, with snoring, nightmares and gasping for breath, and that when he returned from a tour of duty in August 2007, he was still waking up and gasping for breath.  The Board finds that the Veteran and his former spouse are competent to identify such observable symptoms of poor sleep, to which they have personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A July 2017 VA medical examiner, upon outlining evidence within VA medical records and lay statements of record, opined that it was difficult to determine the exact onset of obstructive sleep apnea without resorting to speculation as obstructive sleep apnea is a chronic condition with a gradual and insidious onset, with diagnosis often delayed until a sleep study is conducted.  The VA examiner, in arriving at her opinion, considered the Veteran's former spouse's lay statements of record, in which the examiner stated that witnessed apnea, which is highly suggestive of obstructive sleep apnea, it does not offer the exact timing of when his disability started.  The Board notes that an examination is not inadequate merely because the examiner states that they cannot reach a conclusion without resort to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Board finds that the July 2017 VA examiner's opinion as to the etiology of the Veteran's obstructive sleep apnea was based on a thorough review of the Veteran's record and is adequate for decisional purposes.  For these reasons, the Board finds that sleep apnea was not incurred in or related to active service.

Finally, the Board finds, upon review of the lay and medical evidence of record, that the Veteran's obstructive sleep apnea is not proximately caused by or aggravated by service-connected PTSD.  The Board finds probative the May 2015 VA examination, in which the VA examiner opined that currently diagnosed obstructive sleep apnea was less likely than not proximately due to or aggravated by service-connected PTSD.  The VA examiner cited to medical literature which indicates that obstructive sleep apnea was a common disorder which is associated with a higher prevalence of psychiatric comorbid conditions in Veterans including PTSD, however, the examiner clarified that prevalence does not signify causative etiology, and that there is no sufficient evidence that PTSD causes obstructive sleep apnea.  Further, the VA examiner stated that there was no evidence of aggravation of obstructive sleep apnea by service-connected PTSD, and stated that the worsening of obstructive sleep apnea was due to the fact that the Veteran was not complying with recommended treatment (CPAP) and by the Veteran's gradual weight gain, evidenced in VA treatment records.

VA treatment records show that the Veteran has identified symptoms of sleep impairment in conjunction with his mental health treatment, and the Board finds that the Veteran is credible in identifying such symptoms.  Layno, 6 Vet. App. at 469.  Insomuch as the Veteran contends that he has difficulty sleeping and nightmares related to his service-connected PTSD, the Board finds that symptoms of "chronic sleep impairment" secondary to service-connected PTSD are contemplated by the rating criteria under 38 C.F.R. § 4.130, Diagnostic Code 9411.

The weight of the evidence shows that obstructive sleep apnea was not incurred in service, does not establish a nexus between currently diagnosed obstructive sleep apnea and service, and obstructive sleep apnea is not secondary to service-connected PTSD.  While the Veteran has symptoms of chronic sleep impairment related to his service-connected PTSD, the Board find that this symptom is contemplated by the Veteran's current rating under 38 C.F.R. § 4.130, Diagnostic Code 9411, and does not represent a separately diagnosed disability for which service connection may be granted.  For these reasons, the Board finds that service connection for obstructive sleep apnea, to include as secondary to service-connected PTSD, is not warranted.  Because the preponderance of the evidence is against the appeal for service connection for obstructive sleep apnea, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for obstructive sleep apnea, to include as secondary to service-connected PTSD, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


